department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas tax_exempt_and_government_entities_division number release date date date taxpayer_identification_number person to contact employee identification_number employee telephone number uil certified mail - return receipt dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code our favorable determination_letter to you dated december 19xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s organizations described in sec_501 and exempt under sec_501 must be both organized and operated exclusively for exempt purposes you have failed to demonstrate that you are operating for charitable educational or other exempt purposes and that no part of your net_earnings inures to the benefit of private shareholders or individuals you have not implemented the controls as described within your application_for tax exempt status the form_1023 as stated within your bylaws as amended on september 19xx and as advised within our determination_letter dated december 19xx you were not able to produce contemporaneous_records to substantiate solicitation of grant funds the intended use of the funds solicited and the approval process additionally you were not able to demonstrate an exempt_purpose use of funds drawn from your bank accounts or for debit and credit card purchases made by your controlling officer and his spouse contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address united_states tax_court second street nw washington dc you also have the right to contact the office_of_the_taxpayer_advocate the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit taxpayeradvocate irs gov or call if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely maria hooke director eo examinations enclosures publication internal_revenue_service tax_exempt_and_government_entities_division department of the treasury date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax manager’s name id number manager’s contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren’t an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal letter rev catalog number 34809f standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter rev catalog number 34809f thank you for your cooperation sincerely margaret von lienen director eo examinations enclosures report of examination form_6018 publication publication catalog number 34809f letter rev form 886-a department of the treasury ‘internal revenue service explanation of items name of taxpayer schedule no or exhibit year period ended 20xx 20xx 20xx issue should the tax exempt status of revenue code irc sec_501 be revoked because under internal it is not operating in the manner as described within its application_for recognition of tax exempt status failure to exercise expenditure_responsibility over grant disbursements its funds inure to the benefit of its controlling officer and spouse facts was incorporated under the not-for-profit corporation law of the state of on february 19xx the organization was granted tax exempt status under sec_501 as a public charity described in sec_509 b a vi of code by our letter dated december 19xx the organization's purposes as stated within its certificate of incorporation are to award grants to c type of institutions and to help the poor needy sick and disabled form_1023 application_for recognition of exemption under section e educational the application founder and current officer the organization would award grants and or loans to institutions upon receipt of an application or request for funds for a specific purpose control will be exercised by requiring a report of the use of the award or loan from the institution reports concerning use of past grants or loans will be considered when evaluating future requests c of the internal_revenue_code was received on may 19xx the application was submitted by bears his signature as the organization's president and includes his name as the contact person during the application process the organization describes its activities within part il of the application as follows during the application process the bylaws were amended on september 19xx to include the following language the board_of directors shall review all requests for funds from other organizations the board shall require that such requests specify the use to which the funds will be put and if the board approves the request it shall authorize payment of such funds to the approved grantee the board_of directors shall require that the grantees furnish a periodic accounting to show that the funds were expended for the purposes which were approved by the the organization would award grants and or loans to the sick needy and disabled people and to such organizations that support and help such proof from individuals will be required as to the use of funds and or loans and if they qualify will be examined and approved by the board_of directors department of the treasury internal_revenue_service page -1 form 886-a rev schedule no or exhibit year period ended department of the treasury - internal_revenue_service form 886-a explanation of items nameof taxpayer 20xx 20xx 20xx board the article of amendment to the bylaws was signed by organization's president as the failed to implement the grant making controls it our examination determined that described within part i of the application form_1023 as stated within its amended bylaws and as advised within our determination_letter dated december 19xx form_990 returns filed for periods ending december 20xx through december 20xx report total support revenue from contributions of dollar_figurexxx xxx dollar_figurexxxx xxx and xxx xxxx respectively total grant distributions during these same years are reported as dollar_figurexxx xxx dollar_figurexxx xxx and dollar_figurexxx xxx respectively substantiate grants it made to individuals and organizations were used for exempt purposes the amounts involved are substantial dollar_figurexxx xxx in 20xx dollar_figurexxx xxx in 20xx and dollar_figurexxx xxx in 20xx representing xx xx and xx of total grant distributions reported in each of the years under examination see attached schedule was not able to produce records to although the application_for tax exempt status form_1023 and the bylaws indicate that there shall be three board officers president secretary and treasurer controlling officer of the organization he is the signing official of the filed forms and is listed as the organization's only officer it was noted that the organization filed an amended form_990 for calendar_year ending 20xx adding two trustees and his spouse is the sole draw employee compensation during the years under examination executed substantially_all of the checks on behalf of the organization those not executed by were executed by their combined salaries as reported on the returns for the calendar years ending 20xx through 20xx are dollar_figurexx xxx dollar_figurexx xxx and dollar_figurexx xxx respectively our examination also determined that total grant distributions as reported in return years 20xx through 20xx and as referenced in the paragraph above included the following transactions executed by withdrawals totaling dollar_figurexx xxx and debit credit card purchases totaling dollar_figurexx xxx the sum total of these transactions is dollar_figurexxx xxx see attached schedule provide records in order to substantiate an exempt_purpose for these transactions checks written to cash totaling dollar_figurexx xxx atm debit teller cash were unable to and and law sec_501 of the internal_revenue_code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual in order to qualify under sec_501 an organization must be both organized and operated exclusively for one or more purposes specified in that section ifthe organization fails to meet either the organizational_test or operational_test it is not exempt regs c -1 a the organizational_test relates to the rules for governing an organization and the department of the treasury - internal_revenue_service form 886-a rev page -2- form 886-a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended 20xx 20xx 20xx purposes stated in its articles of organization the operational_test relates to the organization's activities sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for exempt purposes only if accomplish one or more exempt purposes an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in activities which sec_1_501_c_3_-1 provides that an exempt_organization must serve a public rather than a private interest the organization must demonstrate that it is not organized or operated to benefit private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests thus if an organization is operated to benefit private interests rather than for public purposes or is operated so that there is prohibited inurement of earnings to the benefit of private shareholders or individuals it may not retain its exempt status in 326_us_279 the supreme court stated that the presence of even a single non-exempt purpose if more than insubstantial in nature will defeat exemption under sec_501 of the code regardless of the manner or importance of the truly exempt purposes revrul_56_304 1956_2_cb_306 provides that an organization is not precluded from sec_501 exemption when it makes grants to individuals provided the distributions are made on a true charitable basis and in furtherance of its exempt purposes such organizations should keep adequate_records and case histories to show in 71_tc_102 the court upheld the denial of exemption on an organization that made grants to individuals the organization asserted that its grants were made in furtherance of a charitable purpose to assist the poor the organization was unable to furnish any documented criteria which would demonstrate the selection process of a deserving recipient the reason for specific amounts given or the purpose of the grant the court held that this information was insufficient in determining whether the grants were made in furtherance of an exempt_purpose i members officers or trustees of the organization ii a granter or substantial_contributor to the organization or a member_of_the_family of either and iii a corporation controlled by a granter or substantial_contributor the name and address of the recipients the amount distributed to each the purpose for which the aid was given the manner in which the recipient was selected and the relationship if any between the recipient and department of the treasury - internal_revenue_service page -3- form 886-a rev form 886-a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended 20xx 20xx 20xx revrul_68_489 1968_2_cb_210 states that an organization will notjeopardize its exemption under code sec_501 even though it distributes funds to nonexempt organizations provided it retains control and discretion over use of the funds for sec_501 purposes government's position has failed to demonstrate that it is operating for charitable educational or other exempt purposes it has not implemented the controls as described within its application_for tax exempt status the form_1023 as stated within its bylaws as amended on september 19xx and as advised within our determination_letter dated december 19xx a review of the form_1023 application submitted by controlling officer knowledge and was aware of the recordkeeping requirements of organizations having grant making programs this knowledge is further indicated by an amendment to the bylaws effected on september 19xx and signed by that will be followed by the organization in considering reviewing and approving grants indicate within part il of the application that he had incorporating specific procedures and signed by founder and was not able to produce contemporaneous_records to substantiate solicitation of grant funds the intended use of the funds solicited and the approval process additionally the organization was not able to demonstrate an exempt_purpose use of funds drawn from its bank accounts or for debit and credit card purchases made by its controlling officer and his spouse similar to church in boston v commissioner where the court upheld the denial of exemption of an organization that made grants to individuals was unable to furnish documented criteria which would demonstrate the selection process of a deserving recipient the reason for specific amounts given or the purpose of the grant the court held that this information was insufficient in determining whether the grants were made in furtherance of an exempt_purpose failed to put into place recordkeeping requirements similar to the ones described in revenue rulings and with respect to grant distributions to individuals and nonexempt organizations as it stated it would do within its application_for tax exempt status as stated within its amended bylaws and as was specifically advised within our determination_letter granting tax exempt status conclusion is not operating as an organization described in sec_501 of the internal_revenue_code accordingly we propose to revoke the organization's exempt status effective as of january 20xx as an organization that is no longer tax exempt you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center beginning with the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return form 886-a rev department of the treasury - internal_revenue_service page -4- grant payments amount to individual sec_12 20xx 20xx 20xx total to individuals sxx xxx xx xx xxx xx xx xxx xx dollar_figurexx xxx xx 20xx 20xx 20xx amount xxx xxx xx total to individuals organizations amount dollar_figurexxx xxx xx xxx xxx xx xxx xxx xx dollar_figurexxx xxx xx 20xx 20xx 20xx total disbursements schedule transactions by principal officerand spouse calendar years ending transactions debit card atm withdrawals cash teller withdrawals total dollar_figurexx xxx xx xx xxx xx xx xxx xx dollar_figurexxx xxx xx 20xx dollar_figurexx xxx xx x xxx xx 20xx dollar_figurexxx xxx xx xx xxx xx - 20xx dollar_figurexx xxx xx debit credit check purchases checks drawn to cash dollar_figurexx xxx xx dollar_figurexxx xxx xx dollar_figurexx xxx xx xx xxx xx xx xxx xx xx xxx xx xx xxx xx xx xxx xx xx xxx xx x xxx xx total dollar_figurexx xxx xx schedule
